

CTS Corporation
Form 10-K
Fourth Quarter 2009

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                 
EXHIBIT (10)(w)


 
Second Amendment
to the
CTS Corporation Pension Plan
(Amended and Restated Effective May 1, 2006
and dated February 4, 2005)
 
Whereas, CTS Corporation (the “Company”) maintains the CTS Corporation  Pension
Plan (the “Merged Plan”) for the benefit of its eligible employees;
 
Whereas, the Merged Plan consists of a main Plan document and several appendices
which form a part of the Plan and which together constitute a “single plan” as
such term is defined in Internal Revenue Code Section 1.414(1)–1(b)(1);
 
Whereas, Appendix C applies to employees and participants covered by the
Resistor Network Division Plan; Appendix D applies to employees and participants
covered by the Asheville Division, Electromechanical Group Plan; Appendix E
applies to employee and participants covered by the Electromechanical Division
Plan; and Appendix F applies to CTS Corporate Retirement Plan, all prior to the
merger of said plans into the Merged Plans;
 
Whereas, the Merged Plan has been amended and restated, with the most recent
restatement dated February 4, 2005;
 
Whereas, the Merged Plan was amended effective December 31, 2008 by the misnamed
Second Amendment to the plan to affect certain additional plan mergers;
 
Whereas, under section 9.1 of the Merged Plan, the Company reserves the right to
amend, modify, suspend, or terminate the Merged Plan (including the Appendices
made a part thereof) at any time by resolution of the Board of Directors;
 
Whereas, the Company has deemed it desirable to amend the Merged Plan to comply
with the final regulations under Code section 415, effective July 1, 2007.
 
Now, therefore, the Merged Plan is amended in the following particulars:
 
1.  
By substituting the following for Section 7.5 of the Merged Plan:

 
 
“(a)  
Notwithstanding any other provisions of this Plan to the contrary, in no event
may the annual benefit provided under this Plan (together with that provided by
all other defined benefit plans of the Employer) for any Participant for a
limitation year (which shall be the Plan Year) exceed the maximum permissible
annual benefit allowed under Code section 415, as it may be amended from time to
time or as allowed by regulations issued thereunder, and which, as permitted
under the Code is hereby incorporated by reference.

 
 
In determining the limitations under this section 7.5, the “RPA ’94 Section 415
Effective Date” under Revenue Ruling 98-1 (commonly referred to as the “GATT
Effective Date”) shall be July 1, 1996. Furthermore, a Participant’s “RPA ’94
Old Law Benefit” under Revenue Ruling 98-1 shall not be protected as a minimum
benefit.

 
(b)  
The maximum dollar amount payable from the Plan shall be automatically adjusted
on January 1 of each year to reflect increases in the cost-of-living, as
determined by the Secretary of the Treasury. In addition, the dollar amount
shall be increased as of July 1, 2003 in order to incorporate the Code section
415(b)(1)(A) increase permitted by EGTRRA. All of the increases described in
this paragraph shall be applicable to active Participants only.

 
(c)  
After the limitations have been determined under (a) above, any reduction in
benefits in any defined benefit plan of the Employer will be made in this Plan
first.

 
(d)  
In the event that any Participant is a participant in a defined contribution
plan or plans of the Employer, the sum of the defined benefit plan fraction and
the defined contribution plan fraction (as such terms are defined in Code
section 415(e)) for any limitation year with respect to such Participant shall
not exceed one. It is intended to reduce the benefits payable under any defined
benefit plan to the extent possible, if necessary, to prevent the sum of the
defined benefit plan fraction and the defined contribution plan fraction from
exceeding 1.0 before reducing contributions to any defined contribution plan.
Notwithstanding the foregoing, effective for limitation years beginning on or
after July 1, 2001, the provisions of this subsection (d) shall not be
applicable to active Participants.

 
 
 
1

--------------------------------------------------------------------------------


 
 
(e)  
“Compensation.” Compensation as used in this section means amounts actually paid
during a limitation year which is the amount of income reported on Box 1 of the
Form W-2 provided to the Employee by the Employer (or any other section of the
Form W-2 which is analogous to Box 1, to the extent that such Form is hereafter
revised), and shall also include amounts which are reduced pursuant to a salary
reduction arrangement, under Code section 125, 132(f)(4), or 401(k).

 
 
For limitation years beginning on or after January 1, 2008, the following
provisions shall apply in determining an Employee's Compensation:

 
(1)  
“Regular Compensation” includes compensation for services during the Employee's
regular working hours, and also includes overtime, shift differential,
commissions, bonuses, and similar types of payments. Regular compensation that
would have been paid to a Participant if such Participant's Vesting Service did
not terminate, and which is paid to that Participant within the later of (i)
2-1/2 months following the termination of Vesting Service, or (ii) the last day
of the limitation year that includes the date of termination, shall be included
as "Compensation."

 
(2)  
Severance pay and parachute payments under Code section 280G(b)(2) paid to a
Participant after his Vesting Service terminates shall not be included as
Compensation.

 
(3)  
The Code section 401(a)(17) pay cap limitation shall apply in determining
Compensation under this section 7.5.

 
(4)  
Payment for unused accrued sick, vacation, or other leave that would have been
included as Compensation if paid prior to the termination, which is paid within
the later of (i) 2-1/2 months following the Termination of Employment, or (ii)
the last day of the limitation year that includes the date of Termination of
Employment, shall be included as “Compensation” if the Participant would have
been able to use the leave if his service had not terminated.

 
(5)  
Salary continuation payments made to Participants who leave employment to
perform qualified military service (as defined in Code section 414(u)(1)), to
the extent that those payments do not exceed the amounts the Participant would
have otherwise received, if the Participant had otherwise continued to provide
services for the Employer, shall be considered as Compensation.

 
(f)  
In no event shall this section 7.5 decrease a Participant’s current accrued
benefit calculated under the Plan as in effect on August 31, 1983, August 31,
1987, or June 30, 2007 provided such benefit complied with the maximum benefit
limitation then in effect, and for the 2007 year, April 5, 2007.”

 
2.  
By adding the following for a new section 2.1(ee)(v) of Appendix C, D, E, and F
of the Merged Plan:

 
 
            “(v)
effective for Plan Years beginning on or after July 1, 2005, Limitation
Compensation shall be subject to the Code section 401(a)(17) compensation limit
which may be adjusted from time to time to reflect increases in the
cost-of-living, as determined by the Secretary of the Treasury.”

 
3.  
By substituting the following for section 7.5 of Appendix C, D, E, and F of the
Merged Plan:

 
 
            “(a)
Notwithstanding any other provisions of this Plan to the contrary, in no event
may the annual benefit provided under this Plan (together with that provided by
all other defined benefit plans of the Employer) for any Participant for a
limitation year (which shall be the Plan Year) exceed the maximum permissible
annual benefit allowed under Code section 415, as it may be amended from time to
time or as allowed by regulations issued thereunder, and which, as permitted
under the Code is hereby incorporated by reference.

 
 
In determining the limitations under this section 7.5, the “RPA ’94 Section 415
Effective Date” under Revenue Ruling 98-1 (commonly referred to as the “GATT
Effective Date”) shall be July 1, 1996. Furthermore, a Participant’s “RPA ’94
Old Law Benefit” under Revenue Ruling 98-1 shall not be protected as a minimum
benefit.

 
 
The maximum dollar amount payable from the Plan shall be automatically adjusted
on January 1 of each year to reflect increases in the cost-of-living, as
determined by the Secretary of the Treasury. In addition, the dollar amount
shall be increased as of July 1, 2003 in order to incorporate the Code section
415(b)(1)(A) increase permitted by EGTRRA. All of the increases described in
this paragraph shall be applicable to active Participants only.

 
 
2

--------------------------------------------------------------------------------


 
 
(b)  
After the limitations have been determined under (a) above, any reduction in
benefits in any defined benefit plan of the Employer will be made in this Plan
first.

 
(c)  
In no event shall this section 7.5 decrease a Participant’s current accrued
benefit calculated under the Plan as in effect on August 31, 1983, August 31,
1987, or June 30, 2007 provided such benefit complied with the maximum benefit
limitation then in effect, and for the 2007 year, April 5, 2007.”

 
* * * * * * * * * *
 
In Witness Whereof, CTS Corporation has caused this Amendment to be signed on
its behalf and attested by its duly authorized officers this ____ day of
September, 2009.
 
 

  CTS Corporation            Attest:        By:
___________________________________   By: ___________________________________  
 Its:___________________________________  
 Its:___________________________________                (Corporate Seal)  

 
 
 
+++++++++++++++++++++++++++++++
 
 
3

--------------------------------------------------------------------------------


 

 
Third Amendment
to the
CTS Corporation Pension Plan
(Amended and Restated Effective May 1, 2006
and dated February 4, 2005)
 
 
Whereas, CTS Corporation (the “Company”) maintains the CTS Corporation  Pension
Plan (the “Merged Plan”) for the benefit of its eligible employees;
 
Whereas, the Merged Plan consists of a main Plan document and several appendices
which form a part of the Plan and which together constitute a “single plan” as
such term is defined in Internal Revenue Code Section 1.414(1)–1(b)(1);
 
Whereas, Appendix C applies to employees and participants covered by the
Resistor Network Division Plan; Appendix D applies to employees and participants
covered by the Asheville Division, Electromechanical Group Plan; Appendix E
applies to employee and participants covered by the Electromechanical Division
Plan; and Appendix F applies to CTS Corporate Retirement Plan, all prior to the
merger of said plans into the Merged Plan;
 
Whereas, the Merged Plan has been amended and restated, with the most recent
restatement dated February 4, 2005;
 
Whereas, under section 9.1 of the Merged Plan, the Company reserves the right to
amend, modify, suspend, or terminate the Merged Plan (including the Appendices
made a part thereof) at any time by resolution of the Board of Directors;
 
Whereas, the Company has deemed it desirable to amend the Merged Plan to reflect
changes in laws and regulations issued since the last restatement of the Plan;
and
 
Whereas, this Third Amendment is generally effective as of July 1, 2008, certain
provisions are retroactively effective, as specifically noted herein. In cases
when provisions are identified as retroactively effective, the Plan has been
administered in a manner consistent with such changes at all times on and after
such effective dates.
 
Now, therefore, the Merged Plan is amended in the following particulars:
 
1.  
By adding the following as a new final sentence to section 2.1(kk) of the Merged
Plan:

 
“Further, the term married or marriage means only a legal union (including a
common law marriage) between one man and one woman as husband and wife and the
term “spouse” refers only to an individual of the opposite sex who is a husband
or wife.”
 
2.  
By adding the following as a new section 5.6 of the Merged Plan:

 
“5.6. Employees in the Military.
An Employee who dies on or after January 1, 2007 while on qualified military
leave as such is defined under the Unformed Services Employment and Reemployment
Rights Act of 1994, will be entitled to a benefit determined and payable as if
he resumed employment with the Employer and died immediately thereafter.”
 
3.  
By substituting the following for subsection 6.6(F) of the Merged Plan:

 
 
“(F)
Notwithstanding anything herein to the contrary and except with respect to
Cash-out Distributions, effective for benefit commencement dates on or after
July 1, 2008, up to and including the date this amendment is executed the value
of a Participant’s reduced monthly benefit shall be the greater of such benefit
determined (1) based on subsection (b) below or (2) based on the RP2000CH,
50 percent male/50 percent female, using an interest rate of 6 percent per
annum. For benefit commencement dates after the date this amendment is executed,
any benefit other than a Cash-out Distribution shall be determined based on the
RP2000CH, 50 percent male, 50 percent female, using an interest rate of 6
percent per annum.”

 
4.  
By adding the following as a new section 6.6(I) of the Merged Plan:

 
 
“I.
Optional Joint and Survivor Annuity. Effective on and after July 1, 2008, an
Employee eligible for a distribution in the form of a Qualified Joint and
Survivor Annuity may elect, within the Election Period pursuant to a Qualified
Election, to receive an Optional Joint and Survivor Annuity. An Optional Joint
and Survivor Annuity means a benefit commencing at a time provided in Section 7
with monthly payments for the life of the Participant, and, if the Participant
dies after the date for commencement of his benefit payments, with monthly
payments for the life of the Spouse of the Participant after the Participant’s
death which are 75 percent of the amount of the payments which are payable
during the joint lives of the Participant and the Spouse and which is the amount
of benefit which can be purchased with the Participant’s vested accrued
benefit.”

 
 
 
4

--------------------------------------------------------------------------------


 
5.  
By substituting the following for subsection 6.12(a) of the Merged Plan:

 
 
“(a)
Notwithstanding anything herein to the contrary and except with respect to
Cash-out Distributions, effective for benefit commencement dates on or after
July 1, 2008, up to and including the date this amendment is executed the value
of a Participant’s vested accrued benefit shall be the greater of such benefit
determined (1) based on the 1971 Group Annuity table, using an interest rate of
6.5 percent per annum or (2) based on the RP2000CH, 50 percent male/50 percent
female, using an interest rate of 6 percent per annum. For benefit commencement
dates after the date this amendment is executed, any benefit other than a
Cash-out Distribution shall be determined based on the RP2000CH, 50 percent
male, 50 percent female, using an interest rate of 6 percent per annum.”

 
6.  
By substituting the following for section 6.12(b) of the Merged Plan:

 
 
“(b)
For purposes of determining lump sum distributions under Article 6 (or other
forms of payment subject to Code section 417(e)(3)), the Actuarial Equivalent
shall be based on the IRS Mortality Table and the IRS Interest Rate.

 
(1)  
Post-2007 Plan Year Annuity Starting Dates. For distributions with an Annuity
Starting Date after June 30, 2008, the IRS Mortality Table and IRS Interest Rate
shall be determined as follows:

 
(A)  
IRS Mortality Table. The term “IRS Mortality Table” means the mortality table
prescribed by the IRS pursuant to Code section 417(e)(3), and which the IRS
shall publish from time to time. For the 2008 Plan Year, such mortality table
will be the table published in Revenue Ruling 2007-67. For the 2009-2013 Plan
Years, such mortality table will be the appropriate table published in IRS
Notice 2008-85.

 
(B)  
IRS Interest Rate. The term “IRS Interest Rate” means the interest rate
determined by using a weighted average of the 30 year Treasury rate, and the
three segment interest rates based on the monthly corporate bond yield curve
“spot” rates (without regard to a 24 month average). The weighted average is
determined as follows:

 
(i)  
2008: 80% 30-yr Treasury; 20% segment rates;

 
(ii)  
2009: 60% 30-yr Treasury; 40% segment rates;

 
(iii)  
2010: 40% 30-yr Treasury; 60% segment rates;

 
(iv)  
2011: 20% 30-yr Treasury; 80% segment rates;

 
(v)  
2012: 100% segment rates.

 
The IRS Interest Rate for the Plan Year in which the Annuity Starting Date falls
shall be the rate determined for May of the preceding Plan Year.
 
The IRS Interest Rate and IRS Mortality Table described above shall be
determined in accordance with Code section 417(e)(3), as well as any written
guidance issued by the IRS or Treasury regarding such interest rate or mortality
table.
 
(2)  
Pre-2008 Plan Year Annuity Starting Dates. For distributions with an Annuity
Starting Date prior to July 1, 2008, the IRS Mortality Table and IRS Interest
Rate shall be determined as follows:

 
(A)  
IRS Mortality Table. The term “IRS Mortality Table” means the mortality table
prescribed by the Internal Revenue Service pursuant to Code section 417(e)(3)
that is based on the prevailing commissioners’ standard table used to determine
reserves for group annuity contracts issued on the Annuity Starting Date (or
other specified date).

 
For distributions with an Annuity Starting Date occurring after June 30, 2003,
and before July 1, 2008, the applicable table is described in Revenue Ruling
2001-62 (a fixed blend of 50 percent of the unloaded male mortality rates and 50
percent of the unloaded female mortality rates in the 1994 Group Annuity
Reserving Table, projected to 2002). For distributions with an Annuity Starting
Date occurring after June 30, 1996 and before June 30, 2003, the applicable
table is described in Revenue Ruling 95-6 (a fixed blend of 50 percent of the
male mortality rates and 50 percent of the female mortality rates in the 1983
Group Mortality Table).
 
(B)  
IRS Interest Rate. The term “IRS Interest Rate” means, for the Plan Year in
which the Annuity Starting Date falls, the annual interest rate, as published by
the United States Government, equal to the average yield on 30 year Treasury
Constant Maturities (unrounded), for the second calendar month preceding the
first day of the Plan Year during which the Annuity Starting Date occurs, or
such other rate that may be prescribed by the Internal Revenue Service in lieu
of such average yield.”

 
 
5

--------------------------------------------------------------------------------


 
 
7.  
By substituting the following for section 6.15 of the Merged Plan:

 
“6.15. Direct Rollover to Another Plan.
An Employee or beneficiary who is receiving a distribution under the Plan that
constitutes an Eligible Rollover Distribution may elect to have such payment
rolled over directly to the trustee or custodian of an Eligible Retirement Plan
pursuant to this Section 6.15. Before making a Direct Rollover, the
Administrator may require a written statement from the designated transferee
plan that it is an Eligible Retirement Plan, as described in Code section
401(a)(31)(D) and regulations thereunder, that will accept Direct Rollovers. At
least 30 days (but no more than 90 days) before an Employee is to receive an
Eligible Rollover Distribution, the Administrator shall notify the Employee or
beneficiary of the tax consequences of making or not making a Direct Rollover.
If the Employee or beneficiary has received the notice described above and makes
an election to make, or not to make a Direct Rollover within 30 days of the date
he receives such notice, the Administrator may implement such election within 30
days after the Employee or beneficiary has received the notice, provided the
Administrator notifies the Employee or beneficiary of his right to an election
period of at least 30 days following his receipt of the notice. “Direct
Rollover” means a payment by the Plan to the Eligible Retirement Plan specified
by the Employee or beneficiary. “Eligible Rollover Distribution” means a
distribution to an Employee or beneficiary under the Plan other than (a) any
distribution that is one of a series of substantially equal payments (not less
frequently than annually) made for the life (or life expectancy) of the Employee
or beneficiary, or for a specified period of ten years or more; (b) any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; or (c) the portion of the distribution not includable in gross
income. An “Eligible Retirement Plan” means an individual retirement account or
annuity described in Code section 408(a) or (b), or to a qualified defined
contribution plan as described in Code section 401(a) or 403(a), an annuity
contract described in 403(b) and an eligible plan under Code section 457(b),
maintained by a state or political subdivision of a state, any of which agrees
to separately account for amounts transferred into such plan from this Plan.”
 
8.  
By adding the following as a new section 6.16 of the Merged Plan:

 
6.16 Roth Rollovers
Distributions made after December 31, 2007 may be rolled over directly to a Roth
IRA. For tax years beginning prior to January 1, 2010, certain income and filing
status restrictions may limit a Member’s ability to make a rollover directly to
a Roth IRA.
 
9.  
By adding the following as a new section 7.7 and renumbering the remaining
sections in Article 7 of the Merged Plan:

 
“7.7 Temporary Restrictions on Benefits Payable Due to Funded Status
Notwithstanding any other provision of the Plan, and effective on or after July
1, 2008, the amount of benefit that may be earned under the Plan and the form of
benefits payable under the Plan may be restricted from time to time pursuant to
Code section 436 and ERISA section 206, for the period required under such
sections, due to the funded status of the Plan. Restrictions also may apply in
the event the Employer files for bankruptcy protection and the Plan’s funded
status is at a certain level.”
 
10.  
By replacing “Applicable Interest Rate” in section 2.1(f) of Appendix C, D, E,
and F of the Merged Plan with “IRS Interest Rate.”

 
11.  
By substituting the following for section 2.1(g) of Appendix C, D, E, and F of
the Merged Plan:

 
 
          “(1)
Post-2007 Plan Year Annuity Starting Dates. For distributions with an Annuity
Starting Date after June 30, 2008, the IRS Interest Rate shall be determined as
follows:

 
 
 
The term “IRS Interest Rate” means the interest rate determined by using a
weighted average of the 30 year Treasury rate, and the three segment interest
rates based on the monthly corporate bond yield curve “spot” rates (without
regard to a 24 month average). The weighted average is determined as follows:

 
(i)  
2008: 80% 30-yr Treasury; 20% segment rates;

 
(ii)  
2009: 60% 30-yr Treasury; 40% segment rates;

 
(iii)  
2010: 40% 30-yr Treasury; 60% segment rates;

 
(iv)  
2011: 20% 30-yr Treasury; 80% segment rates;

 
(v)  
2012: 100% segment rates.

 
The IRS Interest Rate for the Plan Year in which the Annuity Starting Date falls
shall be the rate determined for May of the preceding Plan Year.
 
The IRS Interest Rate described above shall be determined in accordance with
Code section 417(e)(3), as well as any written guidance issued by the IRS or
Treasury regarding such interest rate.
 
 
6

--------------------------------------------------------------------------------


 
(3)              
Pre-2008 Plan Year Annuity Starting Dates. For distributions with an Annuity
Starting Date prior to June 30, 2008, the IRS Interest Rate shall be determined
as follows:

 
 
The term “IRS Interest Rate” means, for the Plan Year in which the Annuity
Starting Date falls, the annual interest rate, as published by the United States
Government, equal to the average yield on 30 year Treasury Constant Maturities
(unrounded), for the second calendar month preceding the first day of the Plan
Year during which the Annuity Starting Date occurs, or such other rate that may
be prescribed by the Internal Revenue Service in lieu of such average yield.”

 
12.  
By substituting the following for section 2.1(h) of Appendix C, D, E, and F of
the Merged Plan:

 
 
“(1)
Post-2007 Plan Year Annuity Starting Dates. For distributions with an Annuity
Starting Date after June 30, 2008, the IRS Mortality Table shall be determined
as follows:

 
 
The term “IRS Mortality Table” means the mortality table prescribed by the IRS
pursuant to Code section 417(e)(3), and which the IRS shall publish from time to
time. For the 2008 Plan Year, such mortality table will be the table published
in Revenue Ruling 2007-67. For the 2009–2013 Plan Years, such mortality table
will be the appropriate table published in the IRS Notice 2008–85.

 
 
The IRS Mortality Table described above shall be determined in accordance with
Code section 417(e)(3) and any written guidance issued by the IRS or Treasury
regarding such interest rate.

 
 
(2)
Pre-2008 Plan Year Annuity Starting Dates. For distributions with an Annuity
Starting Date prior to July 1, 2008, the IRS Mortality Table shall be determined
as follows:

 
 
IRS Mortality Table. The term “IRS Mortality Table” means the mortality table
prescribed by the Internal Revenue Service pursuant to Code section 417(e)(3)
that is based on the prevailing commissioners’ standard table used to determine
reserves for group annuity contracts issued on the Annuity Starting Date (or
other specified date).

 
For distributions with an Annuity Starting Date occurring after June 30, 2003,
and before July 1, 2008, the applicable table is described in Revenue Ruling
2001-62 (a fixed blend of 50 percent of the unloaded male mortality rates and 50
percent of the unloaded female mortality rates in the 1994 Group Annuity
Reserving Table, projected to 2002). For distributions with an Annuity Starting
Date occurring after June 30, 1996, and before June 30, 2003, the applicable
table is described in Revenue Ruling 95-6 (a fixed blend of 50 percent of the
male mortality rates and 50 percent of the female mortality rates in the 1983
Group Mortality Table).”
 
13.  
By substituting the following for section 2.1(q) of Appendix C, D, E, and F of
the Merged Plan:

 
 
“(q)
“Direct Rollover” means the transfer of a Participant’s or Beneficiary’s
Cash-out distribution as defined in section 2.1(j) from the Plan to an Eligible
Retirement Plan specified by the Participant or Beneficiary.”

 
14.  
By substituting the following for section 2.1(x) of Appendix C, D, E, and F of
the Merged Plan:

 
 
“(x)
“Eligible Rollover Distribution” means a distribution to a Participant or
Beneficiary under the Plan other than (a) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Participant or
Beneficiary, or for a specified period of ten years or more and (b) any
distribution to the extent such distribution is required under section
401(a)(9).”

 
15.  
By adding the following as a new section 2.1(ll) of Appendix D, E, and F of the
Merged Plan and re-lettering the subsequent subsections of section 2.1 of said
Appendices:

 
 
“(ll)
Optional Joint and Survivor Annuity. Effective on and after July 1, 2008, an
Employee eligible for a distribution in the form of a Qualified Joint and
Survivor Annuity may elect, within the Election Period pursuant to a Qualified
Election, to receive an Optional Joint and Survivor Annuity. An Optional Joint
and Survivor Annuity means a benefit commencing at a time provided in section 7
with monthly payments for the life of the Participant, and, if the Participant
dies after the date for commencement of his benefit payments, with monthly
payments for the life of the Spouse of the Participant after the Participant’s
death which are 75 percent of the amount of the payments which are payable
during the joint lives of the Participant and the Spouse and which is the amount
of benefit which can be purchased with the Participant’s vested accrued
benefit.”

 
 
7

--------------------------------------------------------------------------------


 
16.  
By adding the following as a new section 2.1(mm) of Appendix C of the Merged
Plan and re-lettering the subsequent subsections of section 2.1 of Appendix C:

 
 
“(mm)
Optional Joint and Survivor Annuity. Effective on and after July 1, 2008, an
Employee eligible for a distribution in the form of a Qualified Joint and
Survivor Annuity may elect, within the Election Period pursuant to a Qualified
Election, to receive an Optional Joint and Survivor Annuity. An Optional Joint
and Survivor Annuity means a benefit commencing at a time provided in section 7
with monthly payments for the life of the Participant, and, if the Participant
dies after the date for commencement of his benefit payments, with monthly
payments for the life of the Spouse of the Participant after the Participant’s
death which are 75 percent of the amount of the payments which are payable
during the joint lives of the Participant and the Spouse and which is the amount
of benefit which can be purchased with the Participant’s vested accrued
benefit.”

 
17.  
By adding the following as a new final sentence to section 2.1(qq) of Appendix
C, D, E, and F of the Merged Plan:

 
“Further, the term married or marriage means only a legal union (including a
common law marriage) between one man and one woman as husband and wife and the
term “spouse” refers only to an individual of the opposite sex who is a husband
or wife.”
 
18.  
By substituting the following for subsection 6.5(D) of Appendix C, D, E, and F
of the Merged Plan:

 
 
“(D)
Notwithstanding anything herein to the contrary and except with respect to
Cash-out Distributions, effective for benefit commencement dates on or after
July 1, 2008, up to and including the date this amendment is executed the value
of a Participant’s reduced monthly benefit shall be the greater of such benefit
determined (1) based on subsection (b) below or (2) based on the RP2000CH,
50 percent male/50 percent female, using an interest rate of 6 percent annum.
For benefit commencement dates after the date this amendment is executed, any
benefit other than a Cash-out Distribution shall be determined based on the
RP2000CH, 50 percent male, 50 percent female, using an interest rate of
6 percent per annum.”

 
19.  
By substituting the following for subsection 6.10(a) of Appendix C, D, E, and F
of the Merged Plan:

 
 
“(a)
“Notwithstanding anything herein to the contrary and except with respect to
Cash-out Distributions, effective for benefit commencement dates on or after
July 1, 2008, up to and including the date this amendment is executed the value
of a Participant’s vested accrued benefit shall be the greater of such benefit
determined (1) based on the 1971 Group Annuity table, using an interest rate of
6.5 percent per annum or (2) based on the RP2000CH, 50 percent male/50 percent
female, using an interest rate of 6 percent per annum. For benefit commencement
dates after the date this amendment is executed, any benefit other than a
Cash-out Distribution shall be determined based on the RP2000CH, 50 percent
male, 50 percent female, using an interest rate of 6 percent per annum.”

 
20.  
By adding the following as a new final sentence to Section 4.6 of Appendix C, D,
E, and F of the Merged Plan:

 
“An Employee who dies on or after January 1, 2007 while on qualified military
leave as such is defined under Code section 414(u), will be entitled to a
benefit determined and payable as if he resumed employment with the Employer and
died or became disabled immediately thereafter.”
 
21.  
By adding the following as a new 6.5(G) of Appendix C of the Merged Plan:

 
 
“G.
Notwithstanding anything herein to the contrary, if an Employee has a Spouse on
his or her Annuity Starting Date, and the provisions of section 6.7 regarding
Cash-out Distributions are inapplicable, the Employee may elect, within the
Qualified Election Period pursuant to a Qualified Election, to receive an
Optional Joint and Survivor Annuity in lieu of a Qualified Joint and Survivor
Annuity or Life Annuity.”

 
22.  
By adding the following as a new 6.5(H) of Appendix D, E, and F of the Merged
Plan:

 
 
“6.5(H)
Notwithstanding anything here in to the contrary, if an Employee has a Spouse on
his or her Annuity Starting Date, and the provisions of section 6.7 regarding
Cash-out Distributions are inapplicable, the Employee may elect, within the
Qualified Election Period pursuant to a Qualified Election, to Receive an
Optional Joint and Survivor Annuity in lieu of a Qualified Joint and Survivor
Annuity of Life Annuity.”

 
23.  
By deleting subsection 6.10(a) of Appendix C, D, E, and F of the Merged Plan.

 
24.  
By adding the following as a new last sentence of section 7.3(A) of Appendix C,
D, E, and F of the Merged Plan:

 
“Distributions made after December 31, 2007 may be rolled over directly to a
Roth IRA. For tax years beginning prior to January 1, 2010, certain income and
filing status restrictions may limit a Member’s ability to make a rollover
directly to a Roth IRA.”
 
 
8

--------------------------------------------------------------------------------


 
 
25.  
By adding the following after the phrase “Qualified Joint and Survivor Annuity”
in the first sentence of subsection 7.3(c)(1) of Appendix C, D, E, and F of the
Merged Plan:

 
 
“or an Optional Joint and Survivor Annuity,”

 
26.  
By adding the following as a new section 7.7 and renumbering the remaining
sections in Article 7 of Appendix C, D, E, and F of the Merged Plan:

 
“7.7 Temporary Restrictions on Benefits Payable Due to Funded Status
Notwithstanding any other provision of the Plan, and effective on or after July
1, 2008, the amount of benefit that may be earned under the Plan and the form of
benefits payable under the Plan may be restricted from time to time pursuant to
Code section 436 and ERISA section 206, for the period required under such
sections, due to the funded status of the Plan. Restrictions also may apply in
the event the Employer files for bankruptcy protection and the Plan’s funded
status is at a certain level.”
 
27.  
By adding the following to section 6.1A of Appendix E of the Merged Plan:

 
 
“(aa)
$55.00, multiplied by the number of years of Credited Service earned from
July 1, 2008 through June 30, 2009;

 
 
(bb)
$57.00, multiplied by the number of years of Credited Service earned from
July 1, 2009 through June 30, 2010;

 
 
(cc)
$58.00, multiplied by the number of years of Credited Service earned from July
1, 2010 through June 30, 2011;

 
 
(dd)
$59.00, multiplied by the number of years of Credited Service earned from
July 1, 2011 through June 30, 2012; and

 
 
(ee)
$60.00, multiplied by the number of years of Credited Service earned after
July 1, 2012.”

 
28.  
By adding the following to section 6.3A of Appendix E of the Merged Plan:

 
 
“(aa)
$110.00 multiplied by the number of his years of Credited Service earned from
July 1, 2008 through June 30, 2009, provided, however, that such benefit shall
be reduced to $55.00 multiplied by the number of his years of Credited Service
earned from July 1, 2008 through June 30, 2009, after the Employee reaches age
62 or becomes eligible for an unreduced Federal Social Security benefit for age
or disability;.

 
 
“(bb)
$114.00 multiplied by the number of his years of Credited Service earned from
July 1, 2009 through June 30, 2010, provided, however, that such benefit shall
be reduced to $57.00 multiplied by the number of his years of Credited Service
earned from July 1, 2009 through June 30, 2010, after the Employee reaches age
62 or becomes eligible for an unreduced Federal Social Security benefit for age
or disability;

 
 
(cc)
$116.00 multiplied by the number of his years of Credited Service earned from
July 1, 2010 through June 30, 2011, provided, however, that such benefit shall
be reduced to $58.00 multiplied by the number of his years of Credited Service
earned from July 1, 2010 through June 30, 2011, after the Employee reaches age
62 or becomes eligible for an unreduced Federal Social Security benefit for age
or disability;

 
 
(dd)
$118.00 multiplied by the number of his years of Credited Service earned from
July 1, 2011 through June 30, 2012, provided, however, that such benefit shall
be reduced to $59.00 multiplied by the number of his years of Credited Service
earned from July 1, 2011 through June 30, 2012, after the Employee reaches age
62 or becomes eligible for an unreduced Federal Social Security benefit for age
or disability; and

 
 
(ee)
$120.00 multiplied by the number of his years of Credited Service earned after
July 1, 2012, provided, however, that such benefit shall be reduced to $60.00
multiplied by the number of his years of Credited Service earned after July 1,
2012, after the Employee reaches age 62 or becomes eligible for an unreduced
Federal Social Security benefit for age or disability.”

 
 
 
9

--------------------------------------------------------------------------------


 
29.  
By adding the following to section 6.4A of Appendix E of the Merged Plan:

 
 
“(aa)
$55.00 multiplied by the number of years of Credited Service earned from July 1,
2008 through June 30, 2009;

 
 
(bb)
$57.00 multiplied by the number of years of Credited Service earned from July 1,
2009 through June 30, 2010;

 
 
(cc)
$58.00 multiplied by the number of years of Credited Service earned from July 1,
2010 through June 30, 2011;

 
 
(dd)
$59.00 multiplied by the number of years of Credited Service earned from July 1,
2011 through June 30, 2012; and

 
 
(ee)
$60.00 multiplied by the number of years of Credited Service earned after July
1, 2012.”

 
30.  
By adding the following to section 6.1A of Appendix F of the Merged Plan:

 
 
“(aa)
$55.00 multiplied by the number of years of Credited Service earned from July 1,
2008 through June 30, 2009;

 
 
(bb)
$57.00, multiplied by the number of years of Credited Service earned from
July 1, 2009 through June 30, 2010;

 
 
(cc)
$58.00, multiplied by the number of years of Credited Service earned from
July 1, 2010 through June 30, 2011;

 
 
(dd)
$59.00, multiplied by the number of years of Credited Service earned from
July 1, 2011 through June 30, 2012; and

 
 
(ee)
$60.00, multiplied by the number of years of Credited Service earned after July
1, 2012.”

 
31.  
By adding the following to section 6.3A of Appendix F of the Merged Plan:

 
 
“(aa)
$110.00 multiplied by the number of his years of Credited Service earned from
July 1, 2008 through June 30, 2009, provided, however, that such benefit shall
be reduced to $58.00 multiplied by the number of his years of Credited Service
earned from July 1, 2008 through June 30, 2009, after the Employee reaches
age 62 or becomes eligible for an unreduced Federal Social Security benefit for
age or disability;

 
 
(bb)
$114.00 multiplied by the number of his years of Credited Service earned from
July 1, 2009 through June 30, 2010, provided, however, that such benefit shall
be reduced to $57.00 multiplied by the number of his years of Credited Service
earned from July 1, 2009 through June 30, 2010, after the Employee reaches age
62 or becomes eligible for an unreduced Federal Social Security benefit for age
or disability;

 
 
(cc)
$116.00 multiplied by the number of his years of Credited Service earned from
July 1, 2010 through June 30, 2011, provided, however, that such benefit shall
be reduced to $58.00 multiplied by the number of his years of Credited Service
earned from July 1, 2010 through June 30, 2011, after the Employee reaches age
62 or becomes eligible for an unreduced Federal Social Security benefit for age
or disability;

 
 
(dd)
$118.00 multiplied by the number of his years of Credited Service earned from
July 1, 2011 through June 30, 2012, provided, however, that such benefit shall
be reduced to $59.00 multiplied by the number of his years of Credited Service
earned from July 1, 2011 through June 30, 2012, after the Employee reaches age
62 or becomes eligible for an unreduced Federal Social Security benefit for age
or disability; and

 
 
(ee)
$120.00 multiplied by the number of his years of Credited Service earned after
July 1, 2012, provided, however, that such benefit shall be reduced to $60.00
multiplied by the number of his years of Credited Service earned after July 1,
2012, after the Employee reaches age 62 or becomes eligible for an unreduced
Federal Social Security benefit for age or disability.”

 
 
 
10

--------------------------------------------------------------------------------


 
32.  
By adding the following to section 6.4A of Appendix F of the Merged Plan:

 
 
“(aa)
$55.00 multiplied by the number of years of Credited Service earned from July 1,
2008 through June 30, 2009;

 
 
(bb)
$57.00 multiplied by the number of years of Credited Service earned from July 1,
2009 through June 30, 2010;

 
 
(cc)
$58.00 multiplied by the number of years of Credited Service earned from July 1,
2010 through June 30, 2011;

 
 
(dd)
$59.00 multiplied by the number of years of Credited Service earned from July 1,
2011 through June 30, 2012; and

 
 
(ee)
$60.00 multiplied by the number of years of Credited Service earned after July
1, 2012.”

 
 
 
* * * * * * * * * *

In Witness Whereof, CTS Corporation has caused this Amendment to be signed on
its behalf and attested by its duly authorized officers this ____ day of
______________, 2009.
 
 

  CTS Corporation            Attest:   By:__________________________    By
:______________________________   Its:__________________________    Its:
______________________________                    (Corporate Seal)  

 
 
 
 
++++++++++++++++++++++++++++++++++++++
 
 
 
11

--------------------------------------------------------------------------------


 
 


Fourth Amendment
to the
CTS Corporation Pension Plan
(Amended and Restated Effective May 1, 2006
and dated February 4, 2005)
 
 
Whereas, CTS Corporation (the “Company”) maintains the CTS Corporation  Pension
Plan (the “Merged Plan”) for the benefit of its eligible employees;
 
Whereas, the Merged Plan consists of a main Plan document and several appendices
which form a part of the Plan and which together constitute a “single plan” as
such term is defined in Internal Revenue Code Section 1.414(1)–1(b)(1);
 
Whereas, Appendix C applies to employees and participants covered by the
Resistor Network Division Plan; Appendix D applies to employees and participants
covered by the Asheville Division, Electromechanical Group Plan; Appendix E
applies to employees and participants covered by the Electromechanical Division
Plan; and Appendix F applies to employees and participants covered by the CTS
Corporate Retirement Plan;
 
Whereas, the Company, through its Affiliate, the Dynamics Corporation of
America, maintains the Retirement Plan for Employees of Dynamics Corporation of
America (the “DCA Plan”) as amended and restated effective January 1, 2002 and
further amended from time to time;
 
Whereas, the Merged Plan has been amended and restated, with the most recent
restatement dated February 4, 2005;
 
Whereas, effective December 31, 2009, the Company will merge the DCA Plan into
the Merged Plan;
 
Whereas, the assets and liabilities of the DCA Plan will be transferred to the
Merged Plan not later than December 31, 2009;
 
Whereas, under section 9.1 of the Merged Plan, the Company reserves the right to
amend, modify, suspend, or terminate the Merged Plan (including the Appendices
made a part thereof) at any time by resolution of the Board of Directors; and
 
Whereas, the Company desires to amend the Merged Plan to reflect the merger.
 
Now, therefore, the Merged Plan is amended as follows, effective December 31,
2009:
 
1.  
Effective as of December 31, 2009, Appendix G to the Merged Plan shall be
established and shall consist of the pre-merger DCA Plan document (as amended
and restated effective January 1, 2002, dated February 4, 2002, as amended), and
the addendum and amendments thereto, and shall represent a complete set of
provisions applicable to employees and participants to which Appendix G applies.

 
2.  
Section 1.1 of the Merged Plan is amended in its entirety as follows:

 
“1.1 Establishment of the Plan
(a)  
On August 13, 1975, CTS Corporation established a pension plan, and as may be
amended from time to time, was known as the “CTS Corporation Salaried Employees’
Pension Plan” (hereinafter referred to as the “Plan”).

 
(b)  
The Company, through its Resistor Network Division, also maintains the
CTS Corporation Retirement Plan as adopted by the Resistor Network Division (the
“Register Network Division Plan”). The Company, through its Ashesville Division,
Electromechanical Group, further maintains the CTS Corporation Retirement Plan,
as adopted by the Asheville Division, Electromechanical Group (the “Asheville
Division Plan”). The Resistor Network Division Plan and the Asheville Division
Plan were merged into the Plan as of December 31, 2002. The assets and
liabilities of the Resistor Network Division Plan and the Asheville Division
Plan were merged into this Plan at such time. The post-merger surviving plan was
renamed the CTS Corporation Pension Plan (the “Plan”, effective December 31,
2002), and applies to certain salaried and hourly employees who satisfy the
requirements for participation. The Company, through its Electromechanical
Division, also maintains the CTS Corporation Retirement Plan as adopted by the
Electromechanical Division (the “Electromechanical Division Plan”) and the CTS
Corporation Retirement Plan (the “Corporate Plan”). The Electromechanical
Division Plan and the Corporate Plan were merged into this Plan as of December
31, 2008. The assets and liabilities of the Electromechanical Division Plan and
the Corporate Plan were merged into this Plan at such time. The post-merger Plan
applies to certain salaried and hourly employees who satisfy the requirements
for participation.

 
(c)  
Effective as of December 31, 2009, the Merged Plan document contains new
Appendix G, which is the prior DCA Plan document and represents a complete set
of provisions applicable to employees and participants to which Appendix G
applies. The assets and liabilities of the DCA Plan were merged into this Plan
at such time.

 
 
12

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the Merged Plan contained in this document and
Appendix C through G is intended to be a “single plan” as such term is defined
in IRS regulation section 1.414(l)-1(b)(1). All of the assets of the Merged Plan
shall be available to provide benefits under the Merged Plan. At the discretion
of the Administrator, separate accounting may be maintained for various
divisions of the Company participating in the Merged Plan for purposes of cost
allocation, but separate accounting shall not be maintained for purposes of
providing benefits under the Merged Plan.”
 
3.  
Section 1.4 is amended in its entirety as follows:

 
“1.4 Appendices to the Plan Representing Plans Merged into the Merged Plan
(a)  
Effective December 31, 2002, the Plan contains Appendix C which consists of the
prior plan document for the Resistor Network Division Plan (as amended and
restated effective December 8, 1994 and most recently dated June 12, 2002).
Appendix C represents a complete set of provisions for Employees and
Participants to which the Appendix applies.

 
(b)  
Effective December 31, 2002, the Plan contains Appendix D which consists of the
prior plan document for the Asheville Division Plan (as amended and restated
effective December 8, 1994 and most recently dated June 12, 2002). Appendix D
represents a complete set of provisions for Employees and Participants to which
the Appendix applies.

 
(c)  
Effective December 31, 2008, the Plan contains Appendix E which consists of the
prior plan document for the Electromechanical Division Plan (as amended and
restated effective March 1, 2005 and most recently dated February 5, 2005).
Appendix E represents a complete set of provisions for Employees and
Participants to which the Appendix applies.

 
(d)  
Effective December 31, 2008, the Plan contains Appendix F which consists of the
prior plan document for the Corporate Plan (as amended and restated effective
March 1, 2005 and most recently dated February 5, 2005). Appendix F represents a
complete set of provisions for Employees and Participants to which the Appendix
applies.

 
(e)  
Effective December 31, 2009, the Plan contains Appendix G which consists of the
prior plan document for the DCA Plan (as amended and restated effective January
1, 2002, dated February 2, 2002, as amended). Appendix G represents a complete
set of provisions for Employees and Participants to which the Appendix applies.”

 
4.  
Section 2.22 of Appendix G is amended in its entirety as follows:

 
“2.22 Plan Year
Prior to the merger with the CTS Corporation Pension Plan, the Plan Year was the
12 consecutive month period coinciding with the calendar year.”
 
5.  
By adding the following as a new section 4.06(h)(1) of Appendix G:

 
 
“(1)
For purposes of Annuity Starting Dates before January 1, 2008,

 
(A)  
“Applicable Mortality Table” means the table as described in IRS Revenue Ruling
2001-62.

 
(B)  
“Applicable Interest Rate” means a rate of interest equal to the annual rate of
interest on 30-year Treasury securities for the month immediately preceding the
Plan Year in which the Annuity Commencement Date occurs.

 
(2)  
“Effective for annuity starting dates on or after January 1, 2008, and before
January 1, 2010, lump sum distributions (or any other form of benefit determined
to be a “decreasing annuity” based on IRS regulations or other guidance) shall
be determined based on the IRS Mortality Table and the IRS Interest Rate as
follows:

 
(A)  
IRS Mortality Table. The term “IRS Mortality Table” means the mortality table
prescribed by the IRS pursuant to Code section 417(e)(3), and which the IRS
shall publish from time to time. For the 2008 Plan Year, such mortality table
will be the table published in Revenue Ruling 2007-67. For the 2009 Plan Year,
such mortality table will be the appropriate table published in IRS Notice
2008-85.

 
(B)  
IRS Interest Rate. The term “IRS Interest Rate” means the interest rate
determined by using a weighted average of the 30 year Treasury rate, and the
three segment interest rates based on the monthly corporate bond yield curve
“spot” rates (without regard to a 24 month average). The weighted average is
determined as follows:

 
(i)  
2008: 80% 30-yr Treasury; 20% segment rates;

 
(ii)  
2009: 60% 30-yr Treasury; 40% segment rates;

 
(iii)  
2010: 40% 30-yr Treasury; 60% segment rates;

 
(iv)  
2011: 20% 30-yr Treasury; 80% segment rates;

 
(v)  
2012 and later years: 100% segment rates.

 
 
13

--------------------------------------------------------------------------------


 
The IRS Interest Rate for the Plan Year in which the Annuity Starting Date falls
shall be the rate determined for December of the preceding Plan Year.
 
The IRS Interest Rate and IRS Mortality Table described above shall be
determined in accordance with Code section 417(e)(3), as well as any written
guidance issued by the IRS or Treasury regarding such interest rate or mortality
table.”
 
(3)  
“Effective for annuity starting dates on or after January 1, 2010, lump sum
distributions (or any other form of benefit determined to be a “decreasing
annuity” based on IRS regulations or other guidance) shall be determined based
on the IRS Mortality Table and the IRS Interest Rate as follows:

 
(A)  
IRS Mortality Table. The term “IRS Mortality Table” means the mortality table
prescribed by the IRS pursuant to Code section 417(e)(3), and which the IRS
shall publish from time to time. For the 2009-2013 Plan Years, such mortality
table will be the appropriate table published in IRS Notice 2008-85.

 
(B)  
IRS Interest Rate. The term “IRS Interest Rate” means the interest rate
determined by using a weighted average of the 30 year Treasury rate, and the
three segment interest rates based on the monthly corporate bond yield curve
“spot” rates (without regard to a 24 month average). The weighted average is
determined as follows:

 
(i)  
2010: 40% 30-yr Treasury; 60% segment rates;

 
(ii)  
2011: 20% 30-yr Treasury; 80% segment rates;

 
(iii)  
2012 and later years: 100% segment rates.

 
The IRS Interest Rate for the Plan Year in which the Annuity Starting Date falls
shall be the rate determined for May of the preceding Plan Year.
 
The IRS Interest Rate and IRS Mortality Table described above shall be
determined in accordance with Code section 417(e)(3), as well as any written
guidance issued by the IRS or Treasury regarding such interest rate or mortality
table.”
 
(4)  
“For purposes of this section 4.06, effective for annuity starting dates during
the 2010 calendar year, lump sum distributions (or any other form of benefit
determined to be a “decreasing annuity” based on IRS regulations or other
guidance) shall be determined based on the IRS Mortality Table and IRS Interest
Rate as set out in 4.06(h)(2) or 4.06(h)(3) above, whichever results in the
larger distribution.”

 
* * * * * * * * * *
 
 

In Witness Whereof, CTS Corporation has caused this Amendment to be signed on
its behalf and attested by its duly authorized officers this ____ day of
______________, 2009.
 
 
 

  CTS Corporation            Attest:   By: _________________________________  
 By: _________________________________   Its: _________________________________
   Its: _________________________________            (Corporate Seal)  

 


+++++++++++++++++++++++++++++++++++++++
 
 
 
14

--------------------------------------------------------------------------------


 
 
 
Second Amendment
to the
Retirement Plan for Employees of Dynamics Corporation of America
(Amended and Restated Effective May 1, 2006 and Dated February 4, 2005)
 
 
Whereas, Dynamics Corporation of America (the “Company”) maintains the
Retirement Plan for Employees of Dynamics Corporation of America (the “Plan”)
for the benefit of its eligible employees;
 
Whereas, the Plan has been amended and restated, with the most recent
restatement dated February 4, 2005;
 
Whereas, under section 10.01 of the Plan, the Company reserves the right to
amend, modify, suspend, or terminate the Plan at any time by resolution of the
Board of Directors;
 
Whereas, the Company has deemed it desirable to amend the Plan to comply with
final regulations under Code section 415, effective as of January 1, 2008.
 
Now, therefore, the Plan is amended by replacing section 4.06 of the Plan with
the following:
 
 
         “(a)
Notwithstanding any other provisions of this Plan to the contrary, in no event
may the annual benefit provided under this Plan (together with that provided by
all other defined benefit plans of the Employer) for any Participant for a
limitation year (which shall be the Plan Year) exceed the maximum permissible
annual benefit allowed under Code section 415, as it may be amended from time to
time or as allowed by regulations issued thereunder, and which, as permitted
under the Code is hereby incorporated by reference.

 
 
In determining the limitations under this section 4.06, the “RPA ’94 Section 415
Effective Date” under Revenue Ruling 98-1 (commonly referred to as the “GATT
Effective Date”) shall be July 1, 1996. Furthermore, a Participant’s “RPA ’94
Old Law Benefit” under Revenue Ruling 98-1 shall not be protected as a minimum
benefit.

 
 
The maximum dollar amount payable from the Plan shall be automatically adjusted
on January 1 of each year to reflect increases in the cost-of-living, as
determined by the Secretary of the Treasury. In addition, the dollar amount
shall be increased as of July 1, 2003 in order to incorporate the Code section
415(b)(1)(A) increase permitted by EGTRRA. All of the increases described in
this paragraph shall be applicable to active Participants only.

 
(b)  
After the limitations have been determined under (a) above, any reduction in
benefits in any defined benefit plan of the Employer will be made in this Plan
first.

 
(c)  
In the event that any Participant is a participant in a defined contribution
plan or plans of the Employer, the sum of the defined benefit plan fraction and
the defined contribution plan fraction (as such terms are defined in Code
section 415(e)) for any limitation year with respect to such Participant shall
not exceed one. It is intended to reduce the benefits payable under any defined
benefit plan to the extent possible, if necessary, to prevent the sum of the
defined benefit plan fraction and the defined contribution plan fraction from
exceeding 1.0 before reducing contributions to any defined contribution plan.
Notwithstanding the foregoing, effective for limitation years beginning on or
after January 1, 2000, the provisions of this subsection (c) shall not be
applicable to active Participants.

 
(d)  
Compensation as used in this section means amounts actually paid during a
limitation year which is the amount of income reported on Box 1 of the Form W-2
provided to the Employee by the Employer (or any other section of the Form W-2
which is analogous to Box 1, to the extent that such Form is hereafter revised),
and shall also include amounts which are reduced pursuant to a salary reduction
arrangement, under Code section 125, 132(f)(4), or 401(k).

 
 
For limitation years beginning on or after January 1, 2008, the following
provisions shall apply in determining an Employee's Compensation:

 
(1)  
“Regular Compensation” includes compensation for services during the Employee's
regular working hours, and also includes overtime, shift differential,
commissions, bonuses, and similar types of payments. Regular compensation that
would have been paid to a Participant if such Participant's Vesting Service did
not terminate, and which is paid to that Participant within the later of (i)
2-1/2 months following the termination of Vesting Service, or (ii) the last day
of the limitation year that includes the date of termination, shall be included
as "Compensation."

 
(2)  
Severance pay and parachute payments under Code section 280G(b)(2) paid to a
Participant after his Vesting Service terminates shall not be included as
Compensation.

 
 
15

--------------------------------------------------------------------------------


 
(3)  
The Code section 401(a)(17) pay cap limitation shall apply in determining
Compensation under this section 7.5.

 
(4)  
Payment for unused accrued sick, vacation, or other leave that would have been
included as Compensation if paid prior to the termination, which is paid within
the later of (i) 2-1/2 months following the Termination of Employment, or (ii)
the last day of the limitation year that includes the date of Termination of
Employment, shall be included as “Compensation” if the Participant would have
been able to use the leave if his service had not terminated.

 
(5)  
Salary continuation payments made to Participants who leave employment to
perform qualified military service (as defined in Code section 414(u)(1)), to
the extent that those payments do not exceed the amounts the Participant would
have otherwise received, if the Participant had otherwise continued to provide
services for the Employer, shall be considered as Compensation.

 
(e)  
Notwithstanding any provision of this section 4.06 to the contrary, effective
July 1, 2006, where a benefit is payable in any form that is subject to Code
Section 417(e)(3), in determining the equivalent straight life annuity, the
interest rate used shall be the greatest of (i) 5.5%; (ii) the rate the provides
a benefit of not more than 105% of the benefit that would we provided if the
Applicable Interest Rate were the interest rate assumption; or (iii) the rate
specified in any other applicable provision of the Plan, in accordance with Code
Section 415(b)(2)(E)(ii).

 
(f)  
In no event shall this section 4.06 decrease a Participant’s current accrued
benefit calculated under the Plan as in effect on December 31, 1983, December
31, 1987, or December 31, 2007, provided such benefit complied with the maximum
benefit limitation then in effect, and for the 2007 year, April 5, 2007.”

 
* * * * * * * * * *
 
In Witness Whereof, Dynamics Corporation of America has caused this Amendment to
be signed on its behalf and attested by its duly authorized officers this ____
day of September, 2009.
 
 
 

  Dynamics Corporation of America            Attest:  
By:___________________________    Its: ______________________________  
Its:___________________________    By: ______________________________      

 
 
++++++++++++++++++++++++++++++++++++++++
 
 
16

--------------------------------------------------------------------------------


 
 

 
Third Amendment
to the
Retirement Plan for Employees of Dynamics Corporation of America
(Amended and Restated Effective May 1, 2006 and Dated February 4, 2005)
 
 
Whereas, Dynamics Corporation of America (the “Company”) maintains the
Retirement Plan for Employees of Dynamics Corporation of America (the “Plan”)
for the benefit of its eligible employees;
 
Whereas, the Plan has been amended and restated, with the most recent
restatement dated February 4, 2005;
 
Whereas, under section 10.01 of the Plan, the Company reserves the right to
amend, modify, suspend, or terminate the Plan at any time by resolution of the
Board of Directors;
 
Whereas, the Company has deemed it desirable to amend the Plan to reflect
changes in laws and regulations issued since the last restatement of the Plan;
and
 
Whereas, this Third Amendment is generally effective January 1, 2008, certain
provisions are retroactively effective, as specifically noted herein. In cases
when provisions are identified as retroactively effective, the Plan has been
administered in a manner consistent with such changes at all times on and after
such effective dates.
 
Now, therefore, the Plan is amended in the following particulars:
 
1.  
By replacing section 2.19 with the following:

 
“2.19 Marriage and Spouse
The term “marriage” or “married” means only a legal union (including a common
law marriage) between one man and one woman as husband and wife and the term
“spouse” refers only to an individual of the opposite sex who is a husband or
wife.”
 
2.  
Add the following as a new subsection 4.01(a)(iv):

 
 
“(iv)
Further, in no event shall a Participant accrue Future Service Retirement Income
with respect to any Year of Service in which the Participant meets the
definition of Highly Compensated Employee as set out in Code section 414(q) and
the regulations thereunder.”

 
3.  
By replacing subsection 4.06(h) with the following:

 
“For purposes of this section 4.06 and effective for annuity starting dates on
or after January 1, 2008, lump sum distributions (or any other form of benefit
determined to be a “decreasing annuity” based on IRS regulations or other
guidance) shall be determined based on the IRS Mortality Table and the IRS
Interest Rate as follows:
 
(a)  
Post-2007 Plan Year Annuity Starting Dates. For distributions with an Annuity
Starting Date on or after January 1, 2008, the IRS Mortality Table and IRS
Interest Rate shall be determined as follows:

 
(1)  
IRS Mortality Table. The term “IRS Mortality Table” means the mortality table
prescribed by the IRS pursuant to Code section 417(e)(3), and which the IRS
shall publish from time to time. For the 2008 Plan Year, such mortality table
will be the table published in Revenue Ruling 2007-67. For the 2009-2013 Plan
Years, such mortality table will be the appropriate table published in IRS
Notice 2008-85.

 
(2)  
IRS Interest Rate. The term “IRS Interest Rate” means the interest rate
determined by using a weighted average of the 30 year Treasury rate, and the
three segment interest rates based on the monthly corporate bond yield curve
“spot” rates (without regard to a 24 month average). The weighted average is
determined as follows:

 
(A)  
2008: 80% 30-yr Treasury; 20% segment rates;

 
(B)  
2009: 60% 30-yr Treasury; 40% segment rates;

 
(C)  
2010: 40% 30-yr Treasury; 60% segment rates;

 
(D)  
2011: 20% 30-yr Treasury; 80% segment rates;

 
(E)  
2012 and later years: 100% segment rates.

 
 
 
17

--------------------------------------------------------------------------------


 
The IRS Interest Rate for the Plan Year in which the Annuity Starting Date falls
shall be the rate determined for December of the preceding Plan Year.
 
The IRS Interest Rate and IRS Mortality Table described above shall be
determined in accordance with Code section 417(e)(3), as well as any written
guidance issued by the IRS or Treasury regarding such interest rate or mortality
table.
 
(b)  
Pre-2008 Plan Year Annuity Starting Dates. For distributions with an Annuity
Starting Date prior to January 1, 2008, the IRS Interest Rate shall be
determined as follows:

 
 
The Term “IRS Interest Rate” means, for the Plan Year in which the Annuity
Starting Date falls, the annual rate, as published by the United States
Government, equal to the average yield on 30-year Treasure Constant Maturities
(unrounded), for the first calendar month preceding the first day of the Plan
Year during which the Annuity Starting Date occurs, or such other rate that may
be prescribed by the Internal Revenue Service in lieu of such average yield.”

 
4.  
By replacing section 4.12 with the following:

 
“Notwithstanding any provision of the Plan to the contrary, contributions,
benefits, and service credits with respect to qualified military service will be
provided in accordance with the mandatory provisions of section 414(u) of the
Code and the Uniformed Services Employment and Reemployment Rights Act (USERRA),
provided the Participant returns to employment with the Employer in accordance
with USERRA. Effective for deaths occurring on or after January 1, 2007, if a
Participant dies while on qualified military leave, as defined under USERRA, his
benefit hereunder will be determined as if he resumed employment with the
Employer and died immediately thereafter.”
 
5.  
By adding the following as a new section 7.02:

 
“7.02 Restrictions Due to Funded Status
Notwithstanding any other provision of the Plan, and effective on or after
January 1, 2008, the amount of benefit that may be accrued under the Plan and
the form of benefits payable under the Plan may be restricted from time to time
pursuant to Code section 436 and ERISA section 206, for the period required
under such sections, due to the funded status of the Plan. Restrictions may also
apply in the event the Employer files for bankruptcy protection and the Plans
funded status is below a certain level.”
 
6.  
By adding the following as a new last sentence of subsection 12.02(a):

 
“Effective for distributions after December 31, 2006, the non-spouse beneficiary
of an Employee or former Employee is a Distributee. Distributions made after
December 31, 2007 may be rolled over directly into a Roth IRA. For tax years
beginning prior to January 1, 2010, certain income and filing status
restrictions may limit a Participant’s ability to make a rollover directly to a
Roth IRA.”
 
* * * * * * * * * *
 
In Witness Whereof, Dynamics Corporation of America has caused this Amendment to
be signed on its behalf and attested by its duly authorized officers this ____
day of ___________________, 2009.
 
 
 

  Dynamics Corporation of America            Attest:   By:
_________________________    By: ____________________________   Its:
_________________________    Its: ____________________________          
 (Corporate Seal)  

 

 
 
+++++++++++++++++++++++++++++++++++++++
 
18

--------------------------------------------------------------------------------

